Citation Nr: 1741814	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  12-25 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for punctured ear drum with hearing loss, left ear.


ATTORNEY FOR THE BOARD

Miranda Lee, Associate Counsel


INTRODUCTION

The Veteran served on a period of active duty for training (ACDUTRA) in the Army Reserve from June 1974 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decision of October 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In November 2016, the RO provided the Veteran notice of its decision to assign him a 10 percent rating for his left ear hearing loss from October 24, 2003.  The Veteran responded by expressing his disagreement with the assigned rating.  However, the November 2016 was effectuating a decision made by the Board in October 2016 that addressed only the effective date question.  The issue of an increased rating for the left ear hearing loss in fact was remanded by the Board in October 2016 for additional development, which means it too could not be appealed to the Court of Appeals for Veterans Claims.  In that regard, the issue of entitlement to an increased rating for left ear hearing loss is now back before the Board and the subject of the present decision.


FINDING OF FACT

The objective audiological evidence demonstrates that the Veteran's bilateral sensorineural hearing loss was manifested by at worst Level I hearing acuity in the non-service-connected right ear and Level XI hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for left ear sensorineural hearing loss were not met at any time during the period since October 24, 2003.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.383, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The matter was remanded in January 2015 and October 2016 for further development.  A new audiological examination was requested.  Review of the completed development reveals that, at the very least, substantial compliance with the remand directives was obtained.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4 (2016).  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  38 C.F.R. § 4.2 (2016); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2016). 

Evaluations for hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests in conjunction with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  38 C.F.R. § 4.85 (2016).  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85, DC 6100.

To evaluate the degree of disability from the Veteran's hearing loss; the rating schedule establishes 11 auditory acuity levels, designated from level I for slightly impaired hearing acuity through level XI for profound deafness.  Further, schedular disability ratings for hearing impairment are "derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. Martinak, 21 Vet. App. at 455.  The Court also noted, however, that even if an audiologist's description of the functional effects of a veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination. Id.   

Although service connection has only been granted for the Veteran's left ear hearing loss, for rating purposes, VA will consider the Veteran's right ear hearing loss as service-connected under certain circumstances.  First, the Veteran's non-service-connected right ear hearing loss must satisfy the provisions 38 C.F.R. § 3.385.  Second, that right ear hearing loss must not be due to his own willful misconduct.  And third, the Veteran's left ear must, by itself, be compensable to a degree of 10 percent or more. See 38 C.F.R. §§  3.383 (a)(3), 4.85(f) (2016).

The Veteran underwent an audiology examination in December 2016.  The findings of that examination show that he has not manifested hearing loss to a compensable degree in his right ear.  The right ear is thereby assigned a Roman numeral of I for the purpose of assigning a percentage evaluation in table VII.

In a 2009 evaluation, the VA examiner indicated that the Veteran had a "dead left ear", which had resulted in speech reception threshold averages of 105+ decibels at pure tone thresholds of 1000, 2000, 3000, and 4000 Hertz. See 38 C.F.R. § 4.86(a).  Speech discrimination could not be tested.  This resulted in a Roman numeral designation of XI under table VIA.  The Roman numeral designation of XI combined with the Roman numeral designation of I for the right ear would warrant 10 percent disability under Table VII.  See 38 C.F.R. §§ 4.85, 4.86(2016).

The Veteran underwent a VA-contracted audiology examination in December 2016.  He claimed he was profoundly deaf in his left ear  The examiner noted that the functional impact was that the Veteran could not hear with his left ear, which caused him to be puzzled when people spoke to that ear.  Left ear speech reception threshold averages of 105+ decibels at pure tone thresholds of 1000, 2000, 3000, and 4000 Hertz. See 38 C.F.R. § 4.86(a).  Speech discrimination could not be tested.  This resulted in a Roman numeral designation of XI under table VIA for the left ear hearing acuity.  The Roman numeral designation of XI combined with the Roman numeral designation of I for the right ear would warrant 10 percent disability under Table VII.  See 38 C.F.R. §§ 4.85, 4.86 (2016).

The Board notes that the 2016 examiner expressed some concern regarding the accuracy of the test results.  Concern was raised as to whether there was a non-organic component.  Inconsistent responses were made by the Veteran.  However, for purposes of this decision only, the Board will accept the findings pertaining to the left ear to be accurate.  

The Veteran has been rated at the highest possible compensable rating for hearing loss in the left ear based on the applicable rating criteria.  A higher schedular rating would require a Roman numeral score of III or higher in the Veteran's better ear.  As discussed above, the Veteran's right ear can only be evaluated with a Roman numeral of I and is not service connected, which results in a 10 percent rating as reviewed above.  See 38 C.F.R. § 4.85(f) and Table VII (2016).

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran, while competent to report symptoms such as difficulty in hearing voices, cars, and the television, is not competent to report that his hearing acuity is of sufficient severity to warrant a greater than 10 percent evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is competent to report difficulty with communication.  However, even after considering such contentions as to the effects of the disability on his daily life, the Board finds that the criteria for an evaluation in excess of 10 percent are not met. See Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluation are rendered).

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial rating in excess of 10 percent for punctured ear drum with hearing loss, left ear, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


